DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive. 
Applicant argues that neither Bai not Ito disclose a maximum dimension of the carbon particles nor a maximum dimension of the pores.  The examiner agrees that Bai fails to disclose the maximum dimensions of both the carbon particles and the pores; however, Ito disclose the maximum dimensions of the carbon particles.  While Ito references average dimension in the specification, Ito further discloses the average particle size is expressed as an absolute maximum and thus the average constitutes a maximum size.  New art has been used to teach the newly added limitation of a maximum pore dimension.  All claims stand rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 5,744,258) in view of JP2007213866A hereafter referred to as Ito and Li et al. (US 2014/0291587).
In regards to claim 1, 
Bai ‘258 discloses a particulate electrode material for an electrode of a hybrid battery/capacitor in which the battery constituent is a lithium-ion battery; the electrode material comprising: 
a group of hybrid particle structures, each hybrid particle structure consisting of electrode material and capacitor material (fig. 7), each hybrid particle structure being 
the porous shell having a plurality of pores (fig. 7; C3:L38-41), 
the carbon particles serving as capacitor material in the group of hybrid particle structures (C2:L23-25 & C3:L30-36), 
the porosity of the shells of capacitor material particles enabling lithium ions in a selected non-aqueous solution of a lithium electrolyte salt to interact with both the active anode material or the active cathode material of the core particle and the porous carbon capacitor particles of the shell (C3:L30-36, C5:L13-15, C5:L25-27).  Bai ‘258 fails to explicitly discloses each core particle having a maximum dimension in the range of about 1 µm to about 20 µm, each of the plurality of carbon particles having a maximum dimension in the range of about 10 nm to about 10 µm, the porous shell having a thickness in the range of about 100 nm to about 200 nm, each of the plurality of pores having a maximum dimension in the range of about 2 nm to about 50 nm.

Ito discloses each core particle having a maximum dimension in the range of about 1 µm to about 20 µm (fig. 1C; [0021]), each of the plurality of carbon particles having a maximum dimension in the range of about 10 nm to about 10 µm (fig. 1C; [0031] & [0041]), the porous shell having a thickness in the range of about 100 nm to about 200 nm ([0031]).



Li ‘587 discloses a porous shell of carbon around a core (abstract) wherein each of the plurality of pores having a maximum dimension in the range of about 2 nm to about 50 nm (abstract & [0023] – when mesoporous the maximum pores will be about 2 nm to about 50 nm).

It would have been to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the plurality of pores of the shell of Bai ’258 to have a maximum dimension in the range of about 2 nm to about 50 nm as taught by Li ‘587 to obtain an electrode that is useful with a polymer electrolyte and/or high scan rate.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 2, 


In regards to claim 3, 
Bai ‘258 further discloses in which the core particles in the hybrid particle structures are composed of active cathode material for a lithium-ion battery (C2:L12-16).  

In regards to claim 7, 
Bai ‘258 further discloses in which the hybrid particle structures are bonded as a porous layer to a surface of a current collector foil (40 – fig. 7; C3:L12), the porous layer being permeable to a non-aqueous electrolyte solution of a lithium electrolyte salt (fig. 7; C3:L30-36, C5:L13-15, C5:L25-27).  

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai ‘258, Ito, and Li ‘587 as applied to claims 2-3 above, and further in view of Shin et al. (US 2013/0095392).
In regards to claim 4, 
Bai ‘258 as modified by Ito and Li ‘587 fails to disclose in which the active anode material is lithium titanate.  

Shin ‘392 discloses in which the active anode material is lithium titanate ([0258]).

It would have been to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use lithium titanate as taught by Shin ‘392 as the active anode material of Bai ’258 as such a material is a known alternative to a carbon anode active material as taught by Shin ‘392.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 5, 
Bai ‘258 as modified by Ito and Li ‘587 fails to disclose the active cathode material is composed of at least one of lithium iron phosphate (LiFePO4) and lithium manganese oxide (LiMn2 O4).  

Shin ‘392 discloses the active cathode material is composed of at least one of lithium iron phosphate (LiFePO4) and lithium manganese oxide (LiMn2O4) ([0258]).

It would have been to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use lithium iron phosphate or lithium manganese oxide as taught by Shin ‘392 as the active cathode material of Bai ’258 as such materials are known alternatives to a lithium cobalt oxide cathode active material as taught by Shin ‘392.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai ‘258 in view of Li ‘587.
In regards to claim 21, 
Bai ‘258 discloses a particulate electrode material for an electrode of a hybrid battery/capacitor in which the battery constituent is a lithium-ion battery; the electrode material comprising: 
a group of hybrid particle structures, each hybrid particle structure consisting of electrode material and capacitor material (fig. 7), each hybrid particle structure being characterized by a core particle (42 – fig. 7; C3:L38-41) composed of active anode material or of active cathode material for a lithium-ion battery (C2:L12-16), each core particle being covered by a porous shell (44 – fig. 7; C3:L38-41) of a plurality of carbon particles having a plurality of pores(C2:L23-25), the carbon particles serving as capacitor material in the group of hybrid particle structures (C2:L23-25 & C3:L30-36), the porosity of the shells of capacitor material particles enabling lithium ions in a selected non-aqueous solution of a lithium electrolyte salt to interact with both the active anode material or the active cathode material of the core particle and the porous carbon capacitor particles of the shell (C3:L30-36, C5:L13-15, C5:L25-27).  Bai ‘258 fails to explicitly disclose each of the plurality of pores having a maximum dimension less than 2 nm.

Li ‘587 discloses a porous shell of carbon around a core (abstract) wherein each of the plurality of pores having a maximum dimension less than 2 nm (abstract & [0023] – when microporous the maximum pores will be less than 2 nm).

It would have been to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the plurality of pores of the shell of Bai ’258 to have a maximum dimension in the range of about 2 nm to about 50 nm as taught by Li ‘587 to obtain an electrode that is useful with an aqueous electrolyte and/or low scan rate.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848